Citation Nr: 1605765	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  14-09 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen the claim for service connection for hypertension

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had honorable active service from February 1973 to April 1975.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied claims to reopen for PTSD and hypertension.  Whether a previous denial was final and whether new and material evidence has been received to reopen the claim are threshold jurisdictional matters.  See Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (discussing 38 C.F.R. § 3.156(b) and the lack of finality where new and material evidence is received within the appeal period after an initial denial); Shipley v. Shinseki, 24 Vet. App. 458, 463-65 (2011) (discussing 38 C.F.R. § 3.156(c) and when newly received service records provide a basis for adjudicating a claim de novo without regard to the prior denial). 

In this case, the claim for PTSD must be considered de novo due to the receipt of additional relevant service personnel records.  See 38 C.F.R. § 3.156(c) (2015).  The claims file included service treatment records and partial service personnel records for the Veteran in 2007, prior to the June and December 2008 denials of service connection for PTSD.  Complete service personnel records were received in 2012 and 2015, which included additional documents regarding the Veteran's periods of unauthorized leave, which are relevant to his claimed stressors for PTSD.  Thus, regardless of whether the 2008 denials otherwise became final, the Veteran's original service connection claim for PTSD will be considered de novo.  Id.

The Veteran initially claimed service connection for PTSD as due to a stressor related to his service duties in supply; he has asserted since 2012 that he has PTSD as a result of military sexual trauma (MST).  The medical evidence includes several mental health diagnoses in addition to PTSD.  See, e.g., August 2012 and March 2013 VA treatment records.  Therefore, this  claim has been recharacterized to encompass all currently diagnosed mental health disabilities, the reported symptoms and description of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009). 

As discussed below, the previous denial of service connection for hypertension became final, and the additional service records received in 2012 and 2014 do not require de novo review of this matter.  This claim will be reopened, which is a full grant of that appeal, but further development is needed as to the merits of this claim. 

The Veteran testified before the undersigned at a Board hearing via video teleconference from the RO in September 2015.  The record was held open for 60 days to allow an opportunity submit additional evidence; no additional evidence regarding these claims has been received.  VA treatment records were obtained during development of a claim for nonservice-connected pension, which was granted in a February 2016 rating decision.  Those records are duplicative of the prior evidence concerning the Veteran's service connection claims on appeal.  The claims file is entirely contained in VA's secure electronic processing systems.
 
The issues of entitlement to service connection for acquired psychiatric disorder to include PTSD, and the reopened claim for service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO previously denied service connection for hypertension in June 2008, with notice to the Veteran of the denial and of his appellate rights, but he did not appeal and no new and material evidence was received within the appeal period; additional service personnel records received after 2008 were not pertinent to this claim.

2.  Evidence received since the last final denial includes information that was not previously considered and that relates to an unestablished fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.


CONCLUSION OF LAW

The June 2008 RO denial of service connection for hypertension became final, but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial, and it must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

In determining whether submitted evidence is new and material, the evidence is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim to warrant reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The phrase "raises a reasonable possibility of substantiating the claim" has been interpreted as "enabling rather than precluding reopening."  Id. at 121.  It does not require that the newly submitted evidence, by itself, must substantiate all previously unproven elements of the claim.  Id. 120-21.  Rather, newly submitted evidence must pertain to "an unestablished fact necessary to substantiate the claim," and VA must consider whether the newly submitted evidence would trigger VA's duty to assist if the claim were reopened, including the potential provision of a VA examination or opinion to assess whether there is a nexus between a current disability and the veteran's service.  Id. at 117-18.  

The RO previously denied service connection for hypertension in an April 2008 rating decision, and notified the Veteran of this determination and his appellate rights at that time.  This denial was based on findings that there was no diagnosis of hypertension in service and no evidence to show that the current hypertension was incurred in service, or manifested to a compensable degree within one year after service.  The Veteran did not appeal or indicate a dispute within one year, and no new and material evidence was received within the appellate period.  Thus, the April 2008 RO denial became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103; see also Bond, 659 F.3d at 1367-68.  

In contrast to the claim for PTSD, the additional service personnel records received in 2012 and 2014 did not contain new information as to the Veteran's claim for service connection for hypertension.  Although they are relevant to the Veteran's service in general, there was no information that could possibly help substantiate the claim for service connection for hypertension.  Instead, the Veteran has asserted that he had high blood pressure readings and treatment for hypertension during service, which would be shown in his service treatment records; those records were in the claims file as of 2007, prior to the 2008 initial denial.  Thus, the additional service personnel records do not affect the finality of the previously denied claim for hypertension, and de novo review is not appropriate.  See 38 C.F.R. § 3.156(c).  

At the time of the last final denial, the VA treatment records established a current diagnosis of hypertension as of at least 2002, when medications were initiated.  

Concerning the timing of symptoms, in his August 2007 claim, the Veteran reported being treated for high blood pressure since 1997.  In a November 2007 statement, however, he stated that he had been treated for high blood pressure during service in about February 1974 and then all through service until his April 1975 discharge.  The Veteran further stated that he started receiving medication for high blood pressure after service at the Milwaukee VA Medical Center (VAMC) around 1989.

Service treatment records included blood pressure readings in 1972 and 1973 enlistment and entrance examinations, but no documentation of complaints, treatment or diagnosis relating to high blood pressure or hypertension.  At the April 1975 separation examination, the blood pressure reading was 160/106, and there were handwritten notations of readings on April 3, 1975 of 142/80; and on April 4, 1975 of 124/94.  No diagnosis of hypertension was recorded, and the Veteran was discharged from service effective April 8, 1975, as shown in his DD Form 214.

VA treatment records from March 1994 through April 2008 were available at the time of the April 2008 denial.  Records dated from January 1989 forward were requested from the Milwaukee VAMC, but none were found prior to March 1994; a formal finding of unavailability was issued.  VA treatment records in September 1998 noted blood pressure readings of 150/91 and 136/97, and a reported history of hypertension.  A May 1996 record noted a blood pressure reading of 170/87 when the Veteran sought treatment for traumatic injuries; no diagnosis of hypertension was noted at that time, and he reported in January 1998 that he was not taking blood pressure medications.  An April 2002 record noted an impression of elevated blood pressure, and the Veteran was started on hydrochlorothiazide (hctz).  A May 2002 record then noted a diagnosis of hypertension, and that the Veteran had been started on hctz for slightly high blood pressure, which he continued to take.  In February 2008, the Veteran reported having "blood pressure" as a lasting effect from service.  

In January 2008, a VA examiner diagnosed chronic essential hypertension stable with medication.  She opined that the Veteran's current hypertension less likely as not developed during service, and stated that there was no documentation of hypertension diagnosed within one year after service.  The examiner noted the blood pressure readings around the time of the 1975 separation examination with no diagnosis of hypertension documented, and that post-service records showed an initial diagnosis and prescribed medications for hypertension in 2002.   

The Veteran applied to reopen his service connection claim for hypertension in February 2012.  He has reported continued treatment for high blood pressure, which is confirmed by additional VA treatment records through 2016.  During the September 2015 Board hearing, the Veteran testified that he drank a lot of garlic water to try to bring his blood pressure readings down related to his examination at service discharge in 1975.  He also testified that he had received treatment and medications for hypertension from private providers continuously since service, until he began receiving VA treatment after moving to Milwaukee in 1988.  

This new evidence relates to an unestablished fact necessary to substantiate the claim, namely, the timing of the Veteran's onset of hypertension and treatment, and whether the current disability may be related to service.  When presumed credible, this evidence raises a reasonable possibility of substantiating the claim and triggers VA's duty to obtain a new VA medical opinion; thus, the evidence is new and material, and the claim must be reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received; the previously denied service connection claim for hypertension is reopened.
	

REMAND

With regard to PTSD, as discussed above, there is evidence of a current diagnosis of PTSD and other mental health conditions.  The Veteran asserted in 2008 that he had PTSD as a result of being terrified and fearful for his life due to the potential of ammunition boxes exploding if dropped when he was loading them onto his assigned ships.  The Veteran has asserted since 2012 that he has PTSD as a result of military sexual assault involving a superior officer and the officer's girlfriend.  

Service personnel records showed two periods of unauthorized absence in 1973 and 1974; the Veteran asserts that these episodes were related to his reported stressors.  The Veteran's military occupational specialty of boatswain's mate is generally consistent with transporting supplies, but his reports regarding the stressor related to loading ammunition cannot be verified otherwise.  Claims for PTSD based on military sexual or personal assault may be supported by markers or other evidence, of which the Veteran has been notified.  Further, a VA examination and opinion should be requested as to whether the occurrence of the reported sexual assault stressor has been corroborated by the available evidence, and whether there is a current PTSD diagnosis due to such stressor.  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  Further, a VA examination and opinion should be requested regarding the nature and etiology of any other diagnosed mental health disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

With regard to hypertension, as discussed above, a current diagnosis has been established since at least 2002.  The Veteran has indicated at times, including during the 2015 hearing, that he received treatment and medications from private providers continuously since service; although he also stated at times that he was first diagnosed and given treatment for hypertension at the Milwaukee VA facility in 1988 or 1989.  The Veteran has asserted that notations of elevated blood pressure in service were the beginning of his current hypertension.  A new VA examination and opinion is warranted, in light of the Veteran's additional competent evidence regarding the timing of his treatment and diagnosis, with consideration of any additional evidence that may be received upon remand.  38 C.F.R. § 3.159(c).  

There is an indication of possibly pertinent, outstanding records regarding the Veteran's mental health and hypertension conditions.  VA has a duty to assist in obtaining relevant evidence that may help substantiate a claim.  The claims file includes VA treatment records through November 2012 and then from December 2015 (regarding kidney transplant eligibility); however, the Veteran has reported ongoing VA treatment throughout this period, including for his mental health.  

Further, a December 2015 VA treatment record noted that the Veteran had applied for disability benefits from the Social Security Administration (SSA) and was appealing the denial of that claim.  It is unclear if those records are relevant to the conditions on appeal; thus, efforts should be made to obtain them.

Concerning private records, in his 2007 claim, the Veteran reported treatment for PTSD at Northwest General Hospital in March 1992.  The AOJ attempted to obtain any records from the facility that took over when that facility closed, and received a response no records for the Veteran were located.  The Veteran subsequently indicated in May 2000 and February 2008 VA treatment records that he was treated at Northwest General in 1990 and/or in March 1994 for substance abuse.  

As noted above, the Veteran has reported at various times that he was first treated for hypertension in 1997, by VA in 1988 or 1989, or during service and continuously since that time by private providers until beginning VA treatment after moving to Milwaukee in 1988.  During the 2015 hearing, the Veteran identified a private provider, Dr. G, who was deceased, and indicated that he did not think any records prior to 1988 would be available because some of the providers were deceased and he could not remember others.  The claims file includes a March 1986 statement from a different private provider, Dr. CML, indicating that he treated the Veteran in 1982 for a car accident and a gunshot wound to the shoulder, as well as a list of treatment dates for well adult examinations and other conditions from 1984 to 1985.  The Veteran should be given another opportunity to identify any outstanding private records for his hypertension and mental health condition, as they may help establish the nature and timing of these conditions, to include since service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any outstanding treatment records since service concerning his hypertension and mental health conditions, to include any private providers prior to 1989, with the necessary release.  

Thereafter, request copies of records for which the Veteran provides sufficient identification and release.  Also, obtain copies of relevant VA treatment records, to include mental health records, since November 2012.  

2.  Request copies of any determinations and medical or other records associated with the Veteran's claim for SSA disability benefits. 

3.  For all of the above, requests and responses, including negative responses, should be documented in the claims file.  If any identified records cannot be obtained, the AOJ should notify the Veteran of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence; and he should be allowed an appropriate time to provide any such records.

4.  After completing the above to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of any current mental health disorders, including but not limited to PTSD.  The examiner should review the entire claims file, conduct any necessary testing, and respond to the following:

(a)  Identify all currently diagnosed mental health disorders, to include PTSD. 

(b)  If PTSD is diagnosed, is it at least as likely as not (50 percent probability or more) that it was incurred or aggravated as a result of the reported sexual assault or other incident during service?  

The examiner should offer an opinion as to whether the reported in-service stressor is sufficient to support a diagnosis of PTSD.  

The examiner should also offer an opinion as to whether the evidence is sufficient to corroborate (or verify) the Veteran's reports as to military sexual assault.  This opinion should consider any behavioral changes or other indications that of an assault in service, with review of the service treatment and personnel records, as well as other pertinent lay and medical evidence.

(c)  For any diagnosed mental health disorder other than PTSD, is it at least as likely as not that the disorder was incurred as a result of any disease, injury, or incident during service, to include the reported fear related to loading ammunition?  

If an opinion cannot be provided without speculation, the examiner should state why an opinion cannot be provided, and whether the inability is due to the limits of the examiner's knowledge, medical knowledge in general, or if additional evidence would permit an opinion.

5.  After all pertinent records have been associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The examiner should review the entire claims file, conduct any necessary testing, and respond to the following:

(1)  Did the Veteran's hypertension at least as likely as not (50 percent probability or more) have its onset during service?  Or, did it at least as likely as not manifest to a compensable degree within one year after service discharge, or by April 1976?  

(2)  The examiner must provide reasons for any opinions offered.  If an opinion cannot be provided without speculation, the examiner should state why an opinion cannot be provided, and whether the inability is due to the limits of the examiner's knowledge, medical knowledge in general, or if additional evidence would permit an opinion.

6.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


